                         Case 18-11795-MFW               Doc 585       Filed 03/26/19        Page 1 of 2



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


        In re:                                                           Chapter 11

        RM Wind-Down Holdco LLC, et al.1                                 Case No. 18-11795 (MFW)

                               Debtors.                                  (Jointly Administered)

                                                                         Ref. Docket No. 551



              ORDER, PURSUANT TO SECTION 1121(d) OF THE BANKRUPTCY CODE,
             FURTHER EXTENDING THE EXCLUSIVE PERIODS FOR THE FILING OF A
            CHAPTER 11 PLAN AND THE SOLICITATION AND ACCEPTANCE THEREOF

                  Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

        debtors in possession (collectively, the “Debtors”) for the entry of an order (this “Order”),

        pursuant to section 1121(d) of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the

        “Bankruptcy Code”), further extending the Exclusive Periods for the filing of a chapter 11 plan

        and solicitation of acceptances thereof; and upon consideration of the Motion; and this Court

        having jurisdiction to consider the Motion and the relief requested therein in accordance with

        28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United

        States District Court for the District of Delaware dated as of February 29, 2012; and in

        consideration of the Motion and the relief requested therein being a core proceeding pursuant to

        28 U.S.C. § 157(b)(2); and venue of this proceeding and the Motion being proper in this Court

        pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been


        1
                  The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective
        federal tax identification numbers, are as follows: RM Wind-Down Holdco LLC (f/k/a RM Holdco LLC) (6847);
        RM Wind-Down Opco LLC (f/k/a RM Opco LLC) (7122); RM Wind-Down HQ LLC (f/k/a RM HQ LLC) (8615);
        RM Wind-Down Chevys LLC (f/k/a RM Chevys LLC) (N/A); RM Wind-Down Acapulco LLC (f/k/a RM Acapulco
        LLC) (N/A); and RM Wind-Down El Torito LLC (f/k/a RM El Torito LLC) (N/A).
        2
                  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
        Motion.
01:24221032.1
                        Case 18-11795-MFW          Doc 585     Filed 03/26/19     Page 2 of 2



        provided; and it appearing that no other or further notice need be provided; and this Court having

        determined that the legal and factual bases set forth in the Motion establish just cause for the

        relief granted herein; and this Court having determined that the relief sought in the Motion is in

        the best interests of the Debtors and their estates; and after due deliberation and sufficient cause

        appearing therefor, it is hereby ORDERED THAT:

                1.       The Motion is GRANTED as set forth herein.

                2.       The Debtors’ Plan Period is hereby extended to, through and including

        June 3, 2019.

                3.       The Debtors’ Solicitation Period is hereby extended to, through and including

        July 31, 2019.

                4.       Entry of this Order shall be without prejudice to the Debtors’ rights to request

        further extensions of the Exclusive Periods or to seek other appropriate relief.

                5.       This Court shall retain jurisdiction to hear and determine all matters arising from

        implementation of this Order.




01:24221032.1    Dated: March 26th, 2019
                 Wilmington, Delaware                           MARY F. WALRATH
                                                                UNITED STATES BANKRUPTCY JUDGE
                                                           2
